Citation Nr: 1432383	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cause of death or accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her grandson




ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served honorably from August 1943 to March 1946.  He passed in August 2010.  The Appellant is seeking benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Appellant appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue has been before the Board on several occasions, most recently in May 2014, and remanded for further development.  Specifically, the Board requested additional private treatment records be obtained.  As will be discussed below, the requested actions were completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in the previous decisions, the appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  The RO developed the claim, finding that the appellant received $992 per month from Social Security, for an annual income of $11,904.  The appellant's claim for death pension benefits was denied in the January 2011 notice letter, but no reasons for the denial were provided in the letter or the rating decision.  Presumably, it was because the appellant's income exceeded the maximum allowable pension rate of $7,933 (now $8,219).  However, by not providing the appellant any rationale as to the reasons for the denial, the RO deprived her of the opportunity to submit information as to any expenses, such as unreimbursed medical expenses, which would reduce her countable income.  The Board does not have jurisdiction over this issue, since it was not appealed, but to rectify this situation, the RO should send the appellant a letter informing her exactly why her claim for death pension benefits was previously denied and invite her to submit information as to her income and expenses.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran passed away in August 2010.  The cause of his death was renal failure and renal carcinoma.

2.  The Veteran did not have any pending claims at the time of his death.

3.  At the time of his death, the Veteran was only service connected for residuals of shell fragment wound of the right thigh, for which he received a noncompensable rating.

4.  The evidence does not establish the Veteran's death was the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).  

2.  Neither the Veteran's active service, nor his service-connected disability, caused, or contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant is seeking service connection for cause of the Veteran's death or accrued benefits.  Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  Among his other medals, he received the Purple Heart for his service during World War II.  During her hearing before the undersigned, the Appellant testified as to his warmth and quality of his character.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.  

Initially, VA regulations provide that if the Veteran was entitled to ratings based on the evidence in the file at his date of passing, these due and unpaid "accrued benefits" shall be payable to his surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, the Court has determined that accrued benefits are a derivative claim, available only if the Veteran had claims pending at his death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); cert. denied, 525 U.S. 834 (1998).

In this case, the Veteran did not have any pending claims at the time of his passing in August 2010.  His most recent claims, to re-open claims for service connection for posttraumatic stress disorder and bilateral hearing loss, were denied in a May 2007 determination.  The Veteran did not appeal this determination prior to his passing.  Accordingly, the May 2007 determination became final, and the Veteran had no pending claims at the time of his passing.  Therefore, the Appellant is not entitled to any accrued benefits.

Regarding her appeal for cause of death, in order for a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

As discussed above, the Veteran passed away in August 2010.  The death certificate reflects he died primarily of renal failure which onset "weeks" prior to his death, as well as renal carcinoma, which onset "years" prior to his death.  At the time of his death, the Veteran was only service-connected for residuals of a shell fragment wound in the right thigh, for which he received a noncompensable rating.  The claims file does not include any additional medical information suggesting a different immediate cause of death or any contributing cause of death.  As such, the Board finds the evidence of record establishes the Veteran's primary cause of death was due to renal failure and renal carcinoma.

Unfortunately, the Veteran's service treatment records were destroyed in a fire, and reconstructed records from the Hospital Admission Card data only show he was hospitalized to treat a wound on his thigh in July 1944.  

When service treatment records are unavailable through no fault of the Veteran, the VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).   

During the August 2013 hearing, the Appellant testified that the Veteran did not have any issues with his kidneys during active service, but instead developed these problems approximately two or three years later.  She testified that around that time the Veteran began to experience blood in his shorts, and she believed the blood was coming from his urine.  Approximately ten years before the Veteran passed away he could no longer control his urine and wore absorbent materials.

The Appellant is competent to report what comes to her through her senses, such as observing blood in the Veteran's shorts starting a few years after his separation from active service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, post-service medical records contradict the Appellant's competent lay testimony that the Veteran developed any kidney problems within a few years after separation from service.  For example, during an August 1991 VA examination, approximately 45 years after his separation from service, the Veteran's genitourinary system was found to be normal.  The Board finds these post-service medical records reflecting no kidney problems are more probative than the Appellant's lay statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

In written statements from 2005, the Veteran's daughter and son-in-law reported the Veteran had undergone several surgeries for colon cancer.  However, these written statements do not describe any kidney or renal problems experienced by the Veteran.

Unfortunately, the claims file does not include any medical evidence regarding the Veteran's end of life renal disease.  At the August 2013 hearing, the Appellant's representative requested the record be held open for an additional 60 days in order to submit a medical opinion.  However, nearly one year later no additional medical opinion has been submitted.  Additionally, as will be discussed in detail below, the Board made repeated attempts to obtain treatment records from near the end of the Veteran's life, however such records were not obtained.  Therefore, there are no medical records relating the Veteran's cause of death, renal failure and renal carcinoma, to his active service.

Based on the foregoing, the Board finds the claims file simply does not include any medical evidence suggesting the Veteran's service connected disability, residuals of a wound to the right thigh, caused or substantially contributed to his death.  The claims file does not include any medical evidence suggesting the Veteran's cause of death, renal failure and renal carcinoma, were caused by his active service or should have otherwise been service connected.  Therefore the claims file does not include any medical evidence in support of the Appellant's lay assertions, and her claim for dependency and indemnity compensation is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to appellants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to an appellant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the appellant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise an appellant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, notice was provided by a September 2010 letter, which informed the Appellant of the notice required by the Pelegrini Court, as well as the additional DIC notice required by Hupp.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.
 
As to VA's duty to assist, as discussed above, the Veteran's service treatment records are unavailable for review by no fault of the Veteran.  In a March 2005 letter prior to his passing, the Veteran was informed of the alternative sources of evidence that could substitute for service treatment records.  At her August 2013 hearing, the Appellant demonstrated knowledge that the Veteran's service treatment records were unavailable.  Therefore, the Appellant demonstrated she was familiar with the notice received by the Veteran during his lifetime.

During her August 2013 hearing, the Appellant indicated she was going to submit an additional medical opinion.  However, to date nearly one year later, no additional medical opinion evidence has been received.

Additionally, as mentioned above, the claims file identified potentially relevant private treatment records from Dorcy Cancer Center, Valley-Wide Health Systems, and Pueblo Parkview Hospital which have not been obtained and associated with the claims file.  However, this issue has been remanded twice in order to obtain these records.  In December 2013 the Board requested the Appellant complete new, updated medical releases so these records may be obtained.  When she provided an incomplete release, the Board again remanded this issue in May 2014 in order to provide the Appellant an additional opportunity to submit a completed medical release.  Such a release was again requested in a letter to the Appellant that same month.  However, to date she has not responded.

Despite the heightened duty to assist due to the Veteran because of his missing service treatment records, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The VA has made several attempts to obtain the identified potentially relevant private treatment records, but the Appellant has not provided a complete signed medical authorization so these records may be obtained by the VA.  She also has not submitted these private records herself.  No further actions are available to or required of the VA.  Accordingly, the Board finds the duty to assist has been met.  

The Board notes that a VA examination/medical opinion was not provided in this case.  However, as discussed above, the Board finds the claims file does not include any medical evidence suggesting the Veteran's death was caused or contributed to by his service-connected disabilities, or was caused by conditions which should have been service-connected.  Because there is no indication that his death may be related to his active service, an examination was not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is important for the Appellant to understand that there is simply nothing in the medical record that indicates a connection between the service-connected disabilities and the Veteran's death which would warrant a medical opinion.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.


ORDER

The claim for service connection for the cause of the Veteran's death, to include accrued benefits, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


